OPINION — AG — IT IS NOT PERMISSIBLE FOR THE BOARD OF EDUCATION TO ENTER INTO AN ANNUAL AGREEMENT WITH A COUNTY SEWER IMPROVEMENT DISTRICT FOR AN ANNUAL SERVICE CHARGE BASED UPON THE AMORTIZATION OF INVESTMENT AND YEARLY OPERATING COST OF THE SEWER DISTRICT. FURTHER, THE BOARD OF EDUCATION CANNOT LEGALLY EXPEND SCHOOL DISTRICT FUNDS FOR SEWER DISTRICT ASSESSMENTS, BY LUMP SUM PAYMENT ON A SQUARE FOOT BASIS OR BY PAYMENT IN ANY OTHER MANNER. A BOARD OF EDUCATION MAY LEGALLY EXPEND SCHOOL DISTRICT FUNDS FOR A REASONABLE ANNUAL SEWER SERVICE CHARGE BASED UPON THE RATES CHARGED INDIVIDUAL USERS WITHIN THE CITY OR SEWER DISTRICT. CITE: 11 Ohio St. 1961 274 [11-274], 11 Ohio St. 1961 100 [11-100], 11 Ohio St. 1961 278 [11-278] (W. J. MONROE)